DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/26/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murray (US 9,354,157 B2).
Regarding Claim 1, Murray discloses a corrosivity evaluation device (item 10, figure 4) that evaluates corrosivity that represents an extent to which metal is corroded by an environment (see figure 4), the device (item 10, figure 4) comprising: 
	an electrode unit (item 1-3 within item 11, figure 4-5) containing at least one type of the metal (col. 6, line 59 – col. 7, line 16) by being placed in the environment (see figure 4); 
	a measurement unit (item 13, figure 4) adapted to measure a corrosion rate of the metal (col. 7, lines 17-27; col. 7, lines 37-50) or a value related to the corrosion rate of the metal during one cycle of change in water content of the environment, the measurements being taken from the one cycle of change; and 
	a calculation unit (item 12, figure 4) adapted to calculate a corrosion amount of the metal (col. 7, lines 51-57) or a value related to the corrosion amount of the metal from the value measured by the measurement unit.
Also – see claim 1 : 1. An apparatus configured to assess soil corrosivity and subgrade corrosion of a structure without disturbing the site where the structure resides, comprising: (a) a probe having a plurality of electrodes and sensors configured to conduct environmental and corrosion measurements at the site; (b) a faraday cage around the probe to prevent electrical interference; and (c) a controller having a potentiostat contained therein to determine a corrosion rate at the site, wherein the corrosion rate provides an indicator of the amount of corrosion of the structure over time (highlighted for emphasis with respect to Claim 1 of the present invention). 
Regarding Claim 2, Murray discloses the corrosivity evaluation device according to claim 1, further comprising a container unit (see the containment of item 11 in figure 4 which house the components 1-8 of the probe 11 as shown in figure 5) configured to contain the electrode unit (item 1-3 within item 11, figure 4-5), wherein the measurement unit (item 13, figure 4) measures the corrosion rate of the metal (col. 7, lines 17-27; col. 7, lines 37-50) or a value related to the corrosion rate of the metal during one cycle of change in moisture percentage in the container unit, the measurements being taken from the one cycle of change.
Regarding Claim 3, Murray discloses the corrosivity evaluation device according to claim 2, wherein the container unit (see the containment of item 11 in figure 4 which house the components 1-8 of the probe 11 as shown in figure 5) includes an environmental function part configured to simulate the environment (see figure 4) to be evaluated (col. 7, lines 14-16).
Regarding Claim 4, Murray discloses a corrosivity evaluation method performed by a corrosivity evaluation device (item 10, figure 4) that evaluates corrosivity that represents an extent to which metal is corroded by an environment (see figure 4) (col. 5, line 63 – col. 6, line 4; col. 6, lines 19-25), the method comprising: 
	a measurement step (via item 13, figure 4) of measuring a corrosion rate of the metal (col. 7, lines 17-27; col. 7, lines 37-50) or a value related to the corrosion rate of the metal during one cycle of change in water content of an environment in which at least one type of the metal is placed, the measurements being taken from the one cycle of change; and 
	a calculation step (via item 12, figure 4) of calculating a corrosion amount of the metal (col. 7, lines 51-57) or a value related to the corrosion amount of the metal from the value measured in the measurement step.
Also – see claim 1 : 1. An apparatus configured to assess soil corrosivity and subgrade corrosion of a structure without disturbing the site where the structure resides, comprising: (a) a probe having a plurality of electrodes and sensors configured to conduct environmental and corrosion measurements at the site; (b) a faraday cage around the probe to prevent electrical interference; and (c) a controller having a potentiostat contained therein to determine a corrosion rate at the site, wherein the corrosion rate provides an indicator of the amount of corrosion of the structure over time (highlighted for emphasis with respect to Claim 4 of the present invention as the corrosivity evaluation device as taught by Murray is capable of performing the method as claimed by Claim 4). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention. The present invention relates to a corrosivity evaluation device and corrosivity evaluation method that evaluate corrosivity that represents the extent to which metal is corroded by an environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858